Citation Nr: 0822570	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  04-26 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from October 1939 to November 
1945.  He died in November 2002.  The appellant is claiming 
benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals from 
March and September 2003 rating decisions by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2007, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2007).  In 
September 2007, the Board also remanded this claim in order 
for additional evidentiary development to be conducted, 
including obtaining a copy of the veteran's autopsy report.  
All requested development has been completed and the claim 
has been returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  According to the official certificate of death, the 
veteran's death in November 2002 was caused by metastatic 
non-small-cell lung carcinoma.  Post-traumatic stress 
disorder (PTSD) was also listed as a significant condition 
contributing to the veteran's death, but not related to the 
immediate cause of death.  

2.  At the time of the veteran's death, service connection 
had been established for PTSD, rated as 100 percent 
disabling, effective from August 2001.  

3.  The competent and probative evidence of record 
preponderates against a finding that the veteran's metastatic 
non-small-cell lung carcinoma was manifested during active 
military service or within his first post-service year, or 
that his service-connected PTSD caused or contributed to 
cause his death.  


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service, including service-connected PTSD, nor may the 
veteran's metastatic non-small-cell lung carcinoma be 
presumed to have been incurred or aggravated in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303(a)(c), 3.307, 3.309, 3.310, 3.312 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the appellant in March 2003 that fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in her possession to the RO.  Finally, the Board 
notes the RO sent the appellant a letter in March 2007 
informing her of how disability ratings and effective dates 
are assigned.  See Dingess v. Nicholson, supra.  Moreover, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the appellant.  

The Board also finds VA has satisfied its duty to assist the 
appellant in the development of the claim.  The RO has 
obtained the veteran's VA treatment records dated from 
September 2001 to November 2002, his November 2002 autopsy 
report, and a VA medical opinion in March 2006.  In addition, 
it appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.


II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).  Service connection 
may also be granted on a presumptive basis for certain 
chronic disabilities, including malignant tumors, when 
manifested to a compensable degree within the initial post-
service year.  38 C.F.R. §§ 3.307, 3.309(a).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability due to 
disease or injury incurred in or aggravated by active 
service, or which was proximately due to or the result of a 
service-connected condition, was either a principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312(a).  For a service-connected disability to be the 
principal cause of death, it must singularly or jointly with 
some other condition be the immediate or underlying cause of 
death, or be etiologically related thereto.  38 C.F.R. § 
3.312(b).  For a service-connected disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).  It would not generally be reasonable to hold that a 
service-connected disability accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).


The veteran died in November 2003.  At the time of his death, 
service connection had previously been granted for post-
traumatic stress disorder, rated as 100 percent disabling, 
effective from August 2001.  The appellant contends that the 
veteran's service-connected PTSD affected the medical 
treatment he received and contributed to his unwillingness to 
follow medical instructions, which, in turn, contributed to 
the development of the disease that caused his death.  

The official certificate of death lists metastatic non-small-
cell lung carcinoma as the immediate cause of death, with no 
underlying diseases leading to the immediate cause of death.  
However, the death certificate also lists PTSD as a 
significant condition contributing to the veteran's death, 
but not related to the immediate cause of death.  The 
appellant points to the veteran's death certificate in 
support of her claim, asserting that the continuing disabling 
impact of the veteran's PTSD is what led the doctor to list 
the condition as a secondary factor in the veteran's death.  

However, after careful review of the evidence, the Board 
finds the preponderance of the evidence is against the grant 
of service connection for cause of the veteran's death.  In 
this context, the Board notes that the death certificate 
clearly lists PTSD as a condition contributing to the 
veteran's death.  However, the other evidence of record, 
taken as a whole, does not contain any indication that the 
veteran's service-connected PTSD contributed so substantially 
or materially to death that it combined to cause death, or 
aided or lent assistance to the production of death.  

In making this determination, the Board notes that VA 
requested that the physician who completed and certified the 
veteran's death certificate, Dr. R.E.H., provide an opinion 
as to how the veteran's PTSD materially contributed to the 
veteran's cause of death.  In March 2006, Dr. R.E.H. reviewed 
the veteran's claims file and opined that he did not find any 
evidence that the veteran's PTSD contributed to his cause of 
death, i.e., lung cancer.  


The Board acknowledges that there seems to be an inherent 
conflict between the information Dr. R.E.H. provided on the 
veteran's death certificate and the opinion he provided in 
March 2006; however, the Board notes that the March 2006 
opinion is based upon a complete review of the veteran's 
claims file, while there is no indication in the record as to 
what evidence Dr. R.E.H. reviewed prior to completing the 
veteran's death certificate.  

In this regard, the Board notes that the veteran died at the 
VA Medical Center (VAMC) in Loma Linda, California, and 
treatment records from that facility dated from September 
2001 to November 2002 do not contain any evidence that the 
veteran's service-connected PTSD was a contributing factor in 
the development of his lung cancer or the treatment he 
received before his death.  In this context, a March 2002 VA 
treatment record reflects that the veteran suffered from 
situational depression due to his health and manifested 
symptoms of PTSD, but the examiner noted he was able to pay 
his bills and attend to his personal care.  Although the 
evidence shows the veteran's health quickly deteriorated 
after he received a confirmed diagnosis of metastatic lung 
cancer in May 2002, there is no indication that the veteran 
was noncompliant with treatment because of his PTSD or that 
his PTSD was a contributing factor in the events leading to 
his death on November 17, 2002.  In this context, the Board 
notes the November 2002 autopsy report notes the veteran's 
diagnosis of PTSD but does not contain any evidence which 
shows his PTSD was a factor in his death.  Instead, the 
preponderance of the evidence shows the veteran eventually 
succumbed to complications associated with his lung cancer.  

The appellant was asked to submit evidence in support of her 
claim, and yet there is no competent evidence of record which 
creates an approximate balance in the evidence as to whether 
the veteran's service-connected PTSD was a primary or 
contributory cause in his death.  The Board again notes that 
the death certificate lists PTSD as a significant condition 
contributing to his death, but we find that the 



other evidence of record, namely the VA treatment records 
dated from September 2001 to November 2002, the November 2002 
autopsy report, and the March 2006 VA opinion, is more 
probative as to the cause of the veteran's death.  

The appellant's representative has also argued that service 
connection for cause of death should be granted because the 
veteran's PTSD dates back to the War and therefore affected 
his health long before he died, and also because it caused 
the veteran's smoking and therefore bears a causal connection 
to the lung cancer which caused his death.  Under the law, 
for claims filed after June 9, 1998, as in the present case, 
service connection may not be granted for disability or death 
on the basis that it resulted from disease or injury 
attributable to the use of tobacco products in service, 
unless that disability is otherwise shown to have been 
incurred or aggravated during service or to have resulted 
from a service-connected disability.  38 U.S.C.A. § 1103(a); 
38 C.F.R. § 3.300.  Here, there is no competent evidence 
indicating that the veteran's smoking was a result of his 
PTSD, and there is no record of a claim for PTSD until 2001.

The Board expresses its high regard for the veteran's 
honorable service before and during World War II, and we 
recognize that his widow sincerely believes his service-
connected PTSD contributed to his death.  However, a 
determination as to causation and nexus requires a 
sophisticated, professional opinion, and the appellant has 
not been shown to have the professional expertise necessary 
to provide evidence regarding the causal relationship between 
the veteran's death and his military service, or his service-
connected PTSD.  See Espiritu v. Derwiski, 2 Vet. App. 492 
(1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
Therefore, although we are sympathetic with the appellant's 
loss of her husband, we find the preponderance of the 
evidence is against the appellant's claim.  

The Board very much appreciates the representative's vigorous 
advocacy in this matter, but, for the reasons and bases set 
forth above, the Board finds that the preponderance of the 
competent and probative evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death, and the benefit-of-the-doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.  



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


